Citation Nr: 0904425	
Decision Date: 02/06/09    Archive Date: 02/13/09

DOCKET NO.  04-27 225	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Philadelphia, Pennsylvania


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military and Veterans Affairs 


WITNESSES AT HEARING ON APPEAL

Appellant and her husband


ATTORNEY FOR THE BOARD

D. Bredehorst
INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1969 to September 1970.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a February 
2003 rating decision by the Philadelphia RO.  In January 2006 
a Travel Board hearing was held before the undersigned; a 
transcript of the hearing is associated with the claims file.  
In April 2006, the matter was remanded for additional notice 
and development.

An unappealed November 1998 rating decision denied service 
connection for PTSD.  Although the RO reopened the veteran's 
claim and adjudicated it de novo in an August 2008 
supplemental statement of the case (SSOC), the question of 
whether new and material evidence has been received to reopen 
the claim must be addressed in the first instance by the 
Board because that issue goes to the Board's jurisdiction to 
reach the underlying claim and adjudicate it on a de novo 
basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996), aff'g 8 Vet. App. 1 (1995).  If the Board finds that 
no such evidence has been offered, that is where the analysis 
must end; hence, what the RO may have determined in this 
regard is irrelevant.  Barnett, 83 F.3d at 1383.  The Board 
has characterized the claim accordingly.  In December 2008, 
the veteran waived RO review of additional evidence he 
submitted.

The matter of service connection for PTSD on de novo review 
is remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC. VA will notify the appellant if any 
action on his part is required.


FINDINGS OF FACT

1.  An unappealed rating November 1998 decision denied 
service connection for PTSD essentially on the basis that 
there was no credible supporting evidence corroborating that 
the veteran was exposed to a stressor event in service.

2.  Evidence received since the November 1998 rating decision 
includes a statement from a childhood friend to the effect 
that contemporaneous with the veteran's service the veteran 
confided to her that she had been raped; this evidence 
relates to the unestablished fact necessary to substantiate 
the claim of service connection for PTSD, and raises a 
reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

Evidence received since the November 1998 rating decision is 
new and material and the claim of service connection for PTSD 
may be reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete 
or substantially complete application for benefits, VA is 
required to notify the claimant and his representative, if 
any, of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b) (1) (including as amended 
effective May 30, 2008; 73 Fed. Reg. 23353 (April 30, 2008)).  
VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
U.S. Court of Appeals for Veterans Claims (Court) held that 
the notice requirements of the VCAA applied to all 5 elements 
of a service connection claim (i.e., to include the rating 
assigned and the effective date of award).  In Kent v. 
Nicholson, 20 Vet. App. 1 (2006) the U.S. Court of Appeals 
for Veterans Claims (Court) outlined the notice that is 
necessary in a claim to reopen.  

Inasmuch as this decision grants the portion of the 
appellant's claim that is being addressed, there is no reason 
to belabor the impact of the VCAA on the matter at hand; any 
notice defect as to this matter would be nonprejudicial.  

II. Legal Criteria for New and Material Evidence and Service 
Connection

Generally, when a claim is disallowed, it may not be reopened 
and allowed, and a claim based on the same factual basis may 
not be considered.  38 U.S.C.A. § 7105.  However, a claim on 
which there is a final decision may be reopened if new and 
material evidence is received.  38 U.S.C.A. § 5108.  "New" 
evidence means existing evidence not previously submitted to 
agency decisionmakers.  "Material" evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); Justus 
v. Principi, 3 Vet. App. 510 (1992). 

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) [i.e., a diagnosis under DSM-IV]; a link, 
established by medical evidence, between current symptoms and 
a stressor event in service; and credible supporting evidence 
that the claimed stressor event in service occurred.  38 
C.F.R. § 3.304(f).  Where a veteran did not engage in combat 
with the enemy, or the claimed stressors are not related to 
combat, the veteran's testimony alone is not sufficient to 
establish the occurrence of the claimed stressors, and it 
must be corroborated by credible supporting evidence.  Cohen 
v. Brown, 10 Vet. App. 128 (1997).  If a PTSD claim is based 
on in-service personal assault, evidence from other sources 
other than the veteran's service records may corroborate the 
veteran's account of the stressor incident.  Examples of such 
evidence include, but are not limited to, records from law 
enforcement authorities, rape crisis centers, mental health 
counseling centers, hospitals, or physicians; pregnancy tests 
or tests for sexually transmitted diseases; and statements 
from family members, roommates, fellow service members, or 
clergy.  Evidence of behavior changes following the claimed 
assault is one type of relevant evidence that may be found in 
these sources.  Examples of behavior changes that may 
constitute credible evidence of the stressor include, but are 
not limited to, a request for a transfer to another military 
duty assignment, deterioration in work performance, substance 
abuse, episodes of depression, panic attacks, anxiety without 
an identifiable cause, or unexplained economic or social 
behavior changes.  See 38 C.F.R. § 3.304(f) (3).  Service 
department records must support, and not contradict, the 
claimant's testimony regarding noncombat stressors.  Doran v. 
Brown, 6 Vet. App. 283 (1994).  

When there is an approximate balance in the evidence 
regarding service origin, reasonable doubt is to be resolved 
in the veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.  Once the evidence is assembled, the Board is 
responsible for determining whether the preponderance of the 
evidence is against the claim. If so, the claim is denied; if 
the evidence is in support of the claim or is in equal 
balance, the claim is allowed.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).

III. Factual Background 

Service connection for PTSD was denied by an unappealed 
November 1998 rating decision essentially on the basis that 
there was no credible supporting evidence corroborating that 
the veteran was exposed to a stressor event in service.  That 
decision is final.  38 U.S.C.A. § 7105.

Evidence of record at the time of the November 1998 rating 
decision included the veteran's STRs and personnel records, 
November 1996 to April 1997 VA treatment records, a March 
1997 stressor statement, a June 1997 VA examination report, a 
March 1998 lay statement, a July 1998 statement from the 
Pittsburgh Vet Center, and June and July 1998 VA outpatient 
treatment records.

The veteran's STRs are silent for any complaints, findings, 
or diagnosis of PTSD and they do not show treatment at any 
time for bruises or bite marks.  There is no indication that 
she received any counseling.  In her medical history at 
separation she indicated that she did not have any nervous 
problems.  Her personnel records did not show that she 
requested reassignment, but she was assigned to Fort Rucker 
in March 1970.  Her conduct and efficiency at Fort McClellan 
and at Fort Rucker were noted to be excellent.  

November 1996 to April 1997 VA treatment notes indicate that 
the veteran sought treatment in November 1996 due to an 
attempted suicide.  She reported a history of recurrent 
depression all of her life as well as multiple suicide 
attempts.  PTSD was not diagnosed.  After she was admitted, 
the veteran reported having a number of traumatic experiences 
that included being raped in the military, and also by her 
second husband.  PTSD was not diagnosed.

A statement received in March 1997 describes the veteran's 
alleged assaults in service.  She recalled that in January 
1970 at Fort McClellan a male soldier who was supposed to 
take her to see a friend who raced cars instead took her to a 
lake where he raped her; she described the incident in 
detail.  She indicated that she fought back, and that he 
eventually drove back to the base, went into his barracks, 
and another soldier came and drove her (in the perpetrator's  
car) to her barracks.  She indicated that the incident was 
reported and she was asked if she could identify her 
attacker.  She replied that she could, and also that the car 
in which she was transported belonged to the perpetrator (who 
could also be identified by the soldier who drove her).  She 
was sent to an infirmary and treated.  The military police 
(MPs) said that they had been looking for someone that 
matched the description she gave because other females had 
reported being raped.  She describes a second incident that 
occurred in approximately in March 1970, also at Fort 
McClellan.  She was walking on base when two men who were 
driving around stopped and asked her for directions.  While 
she was giving the directions one of the men grabbed her, 
pushed her in the car, and threw a blanket over her head.  
She was taken to a trailer home and locked in a room from 
which she heard conversation about their plans for her.  
While they were drinking and talking she managed to untie her 
hands and legs and escape through a window.  After walking 
and running for a while she finally came upon a restaurant 
outside the base.  She was afraid to return to the base 
initially because she was AWOL and "looked a mess", but 
eventually returned to the base because she had nowhere else 
to seek help.  She told her CO how unsafe the base was and 
asked to be discharged or sent to a safer base.  

On June 1997 VA examination, it was noted that the veteran's 
claims file was reviewed.  She reported an abusive childhood, 
and that she entered the military because she thought it 
would be a safe place.  She described two instances of sexual 
assault in great detail.  She indicated that she sought 
transfer after the second incident.  She also related that 
she met and married her first husband in 1970.  After the 
rape she did not want to have intercourse so her husband 
would rape her.  At one point she left the base to attend a 
grandparent's funeral and when she returned she found her 
husband in bed with another woman.  She left her husband, 
moved back to the base, and requested reassignment again.  
The veteran was remarried a few times after that and had two 
daughters.  She reported that just before one of her 
daughters turned 16, the girl was raped and it caused the 
veteran to relive her own rapes.  PTSD was diagnosed.  The 
examiner also noted that the veteran's symptom presentation 
included many of the criteria for a diagnosis of borderline 
personality disorder.  Her PTSD and borderline personality 
disorder were very much intertwined and the examiner 
commented that most likely some of the veteran's PTSD 
symptoms stemmed from childhood abuse prior to service.  

In a March 1998 statement a childhood friend of the veteran 
recalled the veteran confided in her about being raped and 
abducted in service.  In essence her account corroborated 
those by the veteran.  She indicated that the veteran had 
changed in service and was afraid of being alone, was unable 
to carry on a conversation without crying, and was watchful 
of people approaching.  

A July 1998 statement from a Vet Center indicates that the 
veteran had been in group therapy since 1997 for PTSD related 
to sexual trauma.  She discussed her feelings, social 
history, and assault in the military, both of which were 
reported.  The veteran recalled that some women in the 
barracks laughed at her because of the marks on her body 
after the abduction.  She discussed the 1992 torture and rape 
of her daughter.  She indicated that she never knew if her 
own military abductor was captured.  The counselor indicated 
that, as in many PTSD cases, the veteran was able to function 
for a number of years until a major trigger brought the past 
into her present.  

A June 1998 VA psychological evaluation outlined the 
veteran's history.  Her reports of two assaults were 
consistent with her previous reports.  She added that she 
received an Article 15 for being AWOL and was confined to 
barracks for a couple of weeks in connection with one of the 
incidents.  She indicated that she was not given 
psychological counseling after either incident.  She was 
given a provisional diagnosis of PTSD.  

A November 1998 rating decision denied service connection for 
PTSD disease based essentially on a finding that there was no 
credible supporting evidence corroborating the veteran's 
alleged stressor event in-service.  The veteran did not 
appeal this decision, and it became final.  

Records associated with the claims file since the November 
1998 rating decision include November 1996 to January 2007 
treatment records from various VA facilities, a January 2006 
Travel Board hearing transcript, a March 2006 lay statement, 
an October 2006 private hospital record, a November 2006 
statement from the veteran's husband, an August 2007 
statement from a psychologist, a June 2008 VA examination, an 
October 2008 statement from the veteran's friend.

November 1996 to January 2007 treatment notes from various VA 
facilities include some duplicate records.  They show a 
diagnosis of, and treatment for, PTSD due to sexual trauma.  
An April 1998 treatment summary notes that as a child the 
veteran was abused by her father and brothers.  She added 
that her recall of the sexual assaults interfered with her 
ability to concentrate and pursue activities that were 
important to her.  In July 2003, she underwent psychological 
testing to determine whether she had PTSD.  Based on the 
testing, a psychologist opined that the veteran had "full 
blown PTSD".  In September 2004, she reported that she 
received psychotherapeutic and psychiatric treatment while in 
the military.  She reported she had a good childhood with no 
trauma.  August 2006 records note that she reported that at 
age 21 she was abducted by two men on an Army post in 
Alabama, held captive, sodomized, and raped.  She indicated 
that she was able to escape after a couple of days, reported 
her kidnapping/rape when she returned to base, and she was 
given an Article 15 plus two weeks confinement for being 
AWOL.  

At the January 2006 Travel Board hearing, the veteran 
testified that her rapes occurred in January and March 1970.  
She did not know if the perpetrator of the January 1970 
attack was ever apprehended, even though military police had 
the man's car.  There was supposed to be some sort of hearing 
with the man and she was going to testify on behalf of some 
other female victims but it was never held.  She discussed 
the two incidents, noting that both were reported and that 
she received treatment.  She also discussed the Article 15 
and being confined for two weeks for being AWOL.  She told 
one of her friends what happened while she was home to attend 
a grandparent's funeral.  

A lay statement received in March 2006 was a duplicate of an 
earlier statement received in 1998.

An October 2006 private hospital record contains a 
provisional diagnosis of PTSD.

A November 2006 statement from the veteran's husband 
indicates she had a flashback that caused her to walk 32 
miles in the snow in very cold temperatures; she was found by 
police.  

An August 2007 statement from a psychologist was intended to 
provide evidence that the claimed in-service stressor 
occurred.  The psychologist stated that during the course of 
the veteran's therapy she found the veteran to be "extremely 
reliable, honest and open".  She did not doubt that the 
history provided concerning the two incidents of rape in 
service were completely accurate.  She added that none of the 
professionals involved in the veteran's treatment, both 
within VA and in the private sector, had questioned the 
validity of her reported sexual trauma.  The psychologist 
referred to some of the evidence of record and discussed the 
veteran's symptoms.  She added that the behavioral changes 
following the rapes as described by the veteran's friend were 
consistent with occurrence of sexual trauma.  

On June 2008 VA examination, the veteran was interviewed by 
two psychologists separately and her claims file was 
reviewed.  The consensus of the psychologists was that the 
veteran had PTSD.  They opined that it was at least as likely 
as not that the reported incidents of rape did actually 
happen and that her current diagnosis of PTSD is related to 
these incidents.

An October 2008 statement from the veteran's friend was 
essentially identical to the statement she previously 
provided; she added that it was in July 1970 that the veteran 
had confided in her regarding the rapes.

Reopening of the Claim

The November 1998 rating decision denied the veteran's claim 
of service connection essentially based on a finding that the 
record did not include credible supporting evidence 
corroborating the veteran's alleged stressor events (sexual 
trauma and abduction) in service.  Although a childhood 
friend had submitted a statement that the veteran confided in 
her regarding the rapes, the RO found it insufficient because 
it did not state when the veteran confided in her.  Evidence 
added to the record since November 1998 includes an amended 
statement from the friend indicating that the veteran 
confided in her back in July 1970.  This evidence is new in 
that this particular detail was not previously of record.  It 
also raises a possibility that her in-service stressor may 
have occurred because it tends to show that the veteran 
reported the rapes to a friend while still in service.  It is 
material in that it specifically relates to an unestablished 
fact necessary to substantiate the claim for service 
connection, and raises a reasonable possibility of 
substantiating the claim.  Since the additional evidence is 
both new and material, the claim may be reopened.


ORDER

The appeal to reopen a claim of service connection for PTSD 
is granted.


REMAND

On de novo review, the Board found that there appears to be 
pertinent (and perhaps critical) evidence that remains 
outstanding.  In particular, the record suggests that the 
veteran first sought treatment for PTSD at St. Francis 
Medical Center in the early 1990s after her own daughter was 
raped.  In the April 2006 remand, the Board sought these and 
other private treatment records.  The record shows that there 
was an attempt to secure the records, but that there was a 
problem with the address the veteran provided, and the 
development for the records was not completed.  In September 
2008, the veteran provided another authorization for St. 
Francis Medical Center records with a different address.  
However, the records were not sought pursuant to the new 
authorization.  As records of such treatment would be the 
earliest available records of treatment the veteran received 
for the disability at issue, they are likely to contain 
pertinent information, and should be secured, if available.   
Notably, it is ultimately the veteran's responsibility to 
ensure that they are received.

Although the RO made an attempt to obtain treatment records 
from Hershey Medical Center and the National Center for Brain 
Trauma and received no response, another attempt should be 
made with a request that if the records are unavailable, it 
should be so stated.  If there continues to be no response, 
the veteran should be so notified.

Significantly, the veteran's cooperation (identifying all 
treatment providers and submitting any required releases for 
private treatment/evaluation records) is necessary for 
development for the outstanding records to be completed.  She 
is advised that 38 C.F.R. § 3.158(a) provides that where 
evidence requested in connection with an original or reopened 
claim is not furnished within one year of the request, the 
claim will be considered abandoned.  

Finally, while correspondence from the veteran and her 
representative demonstrates they have actual knowledge of the 
types of evidence that may be considered to substantiate a 
claim of service connection for PTSD based on sexual assault 
under 38 C.F.R. § 3.304(f)(3), notice of this was not 
provided in the letters of November 2002, August 2006, 
February 2007, May 2007, and August 2008.  As the matter is 
being remanded anyway, the RO will have an opportunity to 
correct this deficiency.

Accordingly, the case is REMANDED for the following action:

1.  The RO should issue a letter to the 
veteran informing her of the provisions 
of 38 C.F.R. § 3.304(f) (3) describing 
the evidence that may be submitted to 
establish the occurrence of the alleged 
in-service personal and sexual assault. 
Specifically, she should be advised of 
the various ways in which personal and 
sexual assault may be corroborated.  Such 
alternative forms of evidence include, 
but are not limited to: behavior and/or 
performance changes; records from law 
enforcement authorities, mental health 
counseling centers, hospitals, or 
physicians; statements from family 
members, fellow service members, or 
clergy; deterioration in work 
performance; substance abuse; episodes of 
depression, panic attacks, or anxiety 
without an identifiable cause; or 
unexplained economic or social behavior 
changes.

2.  The RO should also ask the veteran to 
identify the providers of all treatment 
and/or evaluation she has received for 
psychiatric disability/PTSD since her 
discharge from service, and any releases 
needed to secure records of any private 
evaluation and/or treatment.  Of 
particular interest is the treatment she 
received at St. Francis Medical Center in 
the early 1990s (1990 to 1993), at 
Hershey Medical Center in 2001, and at 
the National Center for Brain Trauma in 
2001.  [The RO should advise the 
appellant that this information is 
critical, and remind her of the 
provisions of 38 C.F.R. § 3.158(a).]  The 
RO should secure copies of complete 
clinical records of all evaluations and 
treatment from the sources the veteran 
identifies.  

3.  The RO should review any additional 
records received and make a formal 
finding as to whether there is credible 
corroborating evidence of the alleged 
stressor(s) in-service.  

4.  The RO should then re-adjudicate the 
veteran's claim de novo.  If service 
connection for PTSD remains denied, the 
RO should issue an appropriate 
supplemental SOC and afford the veteran 
the opportunity to respond.  The case 
should then be returned to the Board, if 
in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


